In The
                                    Court of Appeals
                           Seventh District of Texas at Amarillo
                                     ________________________

                                         No. 07-18-00164-CV
                                     ________________________


               IN THE INTEREST OF J.A.M., A.R.M.M., AND B.L.M., CHILDREN



                               On Appeal from the County Court at Law
                                        Moore County, Texas
                    Trial Court No. CL 29-17; Honorable Delwin McGee, Presiding


                                              August 21, 2018

                                   MEMORANDUM OPINION
                        Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


        Appellant, A.M.C., appeals the trial court’s order terminating her parental rights to

her children, J.A.M., A.R.M.M., and B.L.M.1 In presenting this appeal, appointed counsel

has filed an Anders brief2 in support of a motion to withdraw. We affirm.



        1 To protect the privacy of the parent and her children, we refer to them by their initials. See TEX.
FAM. CODE ANN. § 109.002(d) (West Supp. 2017). See also TEX. R. APP. P. 9.8(b). The father’s rights were
also terminated in this proceeding, but he did not appeal.

        2   Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
       BACKGROUND

       The Texas Department of Family and Protective Services removed A.M.C.’s

children from her care for allegations of neglectful supervision. The children were placed

in foster care in Amarillo—two older children were placed together; one younger sibling

was placed in a different foster home. At the time of the final hearing, the caseworker

testified the children were doing well with their placements although the two older children

have some behavioral issues and the youngest child receives occupational, physical, and

speech therapy six times a week. The Department is in contact with an agency that has

identified a couple who is interested in adopting all three children.


       After a year of attempting to reunify A.M.C. with her children, the Department

moved forward with termination proceedings. At the final hearing, the Department’s

evidence showed that A.M.C. had tested positive for marijuana twice during the

termination proceedings. She also accumulated a variety of outstanding traffic warrants

for unpaid tickets3 totaling approximately $2,300 and her driver’s license was suspended.

Despite this, she continued driving without a license until approximately two months

before the final termination hearing when she was arrested. During the proceedings, she

also became pregnant by a stranger and surrendered the baby for adoption because she

was unable to support the child.          Although she worked many of her services, the




          3 The tickets were issued in Dumas, Bushland, and Canyon, Texas. She also has an outstanding

ticket in Potter County, Texas.



                                                  2
consensus among the Department and providers was that she was simply going through

the motions and would return to using drugs if the children were returned.4


        The caseworker testified that A.M.C. had knowingly placed or knowingly allowed

her children to remain in conditions or surroundings which endangered their physical and

emotional well-being by allowing her boyfriend to use drugs in their presence and violating

a safety plan requiring that he be absent from the home. In addition, she allowed

circumstances to continue that required the children to be removed multiple times by the

Department undermining the children’s stability. 5 In addition, by her own use of drugs

and acquiescence of her husband’s use in the home, she had engaged in conduct and

knowingly placed the children with persons who engaged in conduct which endangered

the physical or emotional well-being of the children.


        The children’s conservatorship supervisor, caseworker, and A.M.C.’s counselor

agreed that returning the children to A.M.C.’s care was not in their best interest. The

conservatorship supervisor also had “grave concerns” because a person who would be a

caregiver if the children were returned to A.M.C. had been investigated for sexual abuse

of his own daughter.        The caseworker was also concerned that, with the outstanding

warrants, there was the threat A.M.C. would be arrested and incarcerated. They were

also concerned that A.M.C. would be unable to care for her two children with behavioral


        4 A.M.C. had a history with the Department which included a prior removal in 2015 for drug use by
her and her boyfriend. The children were returned in 2016 and within approximately four months, the father
tested positive for drug use and intimated that he had used in front of the children. He also told the
Department that A.M.C. was using as well. Shortly thereafter, A.M.C. tested positive for drug use and the
children were removed for violating the safety plan.
       5 Overall, at the time of the final hearing, the children had been removed twice and under the

Department’s care for a total of two years and two months.


                                                    3
problems and the youngest child who had special needs. Like the removal in 2015, the

2017 removal was brought on by drug usage among other conditions, and they were

concerned that she would revert to drug usage to deal with the stress rather than utilize

the tools that were provided through services.


       In April 2018, the trial court issued its order of termination finding by clear and

convincing evidence that termination was proper under section 161.001(b)(1)(D) and (E)

of the Texas Family Code and termination was in the children’s best interest. See TEX.

FAM. CODE ANN. § 161.001(b)(1)(D), (E), (2) (West Supp. 2017).6 This appeal followed.


       APPLICABLE LAW

       The Texas Family Code permits a court to terminate the parent-child relationship

if the Department establishes (1) one or more acts or omissions enumerated under

section 161.001(b)(1) and (2) termination of that relationship is in the child’s best interest.

See § 161.001(b)(1), (2). See also Holley v. Adams, 544 S.W.2d 367, 370 (Tex. 1976).

The burden of proof is clear and convincing evidence. § 161.206(a) (West Supp. 2017).

“‘Clear and convincing evidence’ means the measure or degree of proof that will produce

in the mind of the trier of fact a firm belief or conviction as to the truth of the allegations

sought to be established.” § 101.007 (West 2014).


       Only one statutory ground is needed to support termination though the trial court

must also find that termination is in a child’s best interest. In re K.C.B., 280 S.W.3d 888,

894-95 (Tex. App.—Amarillo 2009, pet. denied). In reviewing a termination proceeding,


       6 All further references to “§” or to “section” are to the Texas Family Code unless otherwise

designated.


                                                 4
the standard for sufficiency of evidence is that discussed in In re K.M.L., 443 S.W.3d 101,

112-13 (Tex. 2014). In reviewing a best interest finding, appellate courts consider, among

other evidence, the factors set forth in Holley, 544 S.W.2d at 371-72.


        Anders v. California

        Although the Texas Supreme Court has yet to directly consider the issue, for many

years Texas appellate courts, including this court, have found the procedures set forth in

Anders v. California applicable to appeals of orders terminating parental rights. See In re

A.W.T., 61 S.W.3d 87, 88 (Tex. App.—Amarillo 2001, no pet.).7 The brief filed in this

appeal meets the requirements of Anders by presenting a professional evaluation of the

record and demonstrating why there are no arguable grounds for reversal of the trial

court’s termination order.


        In support of her motion to withdraw, counsel certifies she has conducted a

conscientious examination of the record, and in her opinion, the record reflects no

potentially plausible basis to support an appeal. In re D.A.M.C., 973 S.W.2d 296, 297

(Tex. 1998). Counsel has complied with the requirements of Anders by (1) providing a

copy of the brief to A.M.C. and (2) notifying A.M.C. of her right to file a pro se response if

she desired to do so. Id. By letter, this court also granted A.M.C. an opportunity to


          7 See also In re R.M.C., 395 S.W.3d 820 (Tex. App.—Eastland 2013, no pet.); In re K.R.C., 346
S.W.3d 618, 619 (Tex. App.—El Paso 2009, no pet.); In the Interest of D.D., 279 S.W.3d 849 (Tex. App.—
Dallas 2009, pet. denied); In the Interest of L.D.T., 161 S.W.3d 728, 731 (Tex. App.—Beaumont 2005, no
pet.); Taylor v. Tex. Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641, 646 (Tex. App.—Austin 2005,
pet. denied); In re D.E.S., 135 S.W.3d 326, 329 (Tex. App.—Houston [1st Dist.] 2003, no pet.); Porter v.
Texas Dep’t of Protective & Regulatory Services, 105 S.W.3d 52, 56 (Tex. App.—Corpus Christi 2003, no
pet.); In re K.M., 98 S.W.3d 774, 777 (Tex. App.—Fort Worth 2003, no pet.); In re E.L.Y., 69 S.W.3d 838,
841 (Tex. App.—Waco 2002, no pet.); In re K.S.M., 61 S.W.3d 632, 634 (Tex. App.—Tyler 2001, no pet.);
In re P.M.H., No. 06-10-00008-CV, 2010 Tex. App. LEXIS 3330, at *2 (Tex. App.—Texarkana May 6, 2010,
no pet.) (mem. op.); In the Interest of R.R., No., 04-03-00096-CV, 2003 Tex. App. LEXUS 4283, at *10-12
(Tex. App.—San Antonio May 21, 2003, no pet.) (mem. op.).


                                                    5
exercise her right to file a response to counsel’s brief, should she be so inclined. The

Department notified this court it would not file a response to the Anders brief unless

specifically requested to do so or unless it deems a brief necessary after review of any

pro se response. A.M.C. did not file a response and no such request was made by this

court.


         ANALYSIS

         As in a criminal case, we too have independently examined the entire record to

determine whether there are any non-frivolous issues that might support the appeal. See

Penson v. Ohio, 488 U.S. 75, 82-83, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford

v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). Based on this record, we conclude

that a reasonable fact finder could have formed a firm belief or conviction that grounds

for termination existed and that termination of A.M.C.’s parental rights was in the

children’s best interests. See § 161.001(b)(1), (2) (West Supp. 2017). Having reviewed

the entire record and counsel’s brief, we agree with counsel that there are not plausible

grounds for appeal.


         CONCLUSION

         We affirm the trial court’s order terminating A.M.C.’s parental rights.8



                                                            Patrick A. Pirtle
                                                                Justice

         8An Anders motion to withdraw filed in the court of appeals, in the absence of additional grounds
for withdrawal, may be premature. In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (per curiam). Courts have a
duty to see that withdrawal of counsel will not result in prejudice to the client. Id. In light of In re P.M., we
call counsel’s attention to the continuing duty of representation through the exhaustion of proceedings,
which may include the filing of a petition for review in the Texas Supreme Court. Counsel has filed a motion
to withdraw on which we take no action.


                                                       6